Hosmer, Ch. J,
Where an action is brought by or against the husband, or by the husband and wife jointly in right of the wife, the declarations of the wife are not evidence against him. If the husband bring an action of assumpsit for wages earned by his wife, her acknowledgment of having been paid, is not evi dence. Hall v. Hill, 2 Strange 1094. So, in an action of tress-pass against husband and wife, the wife's confession of a tress pass committed by her, cannot be given in evidence to affect the husband. Denn v. White & ux. 7 Term Rep. 122. And in a suit by husband and wife, in right of the wife as executrix, no declarations of the wife can be given in evidence, by the de fendant. The husband has an interest in the cause, and cannot be prejudiced, by an act or declaration of the wife; whether *95his right be, or be not, jure uxoris. Alban & al. v. Pritchett, C Term Rep. 680. If she act by his permission, or is constituted his agent or attorney, or her declarations are referred to by him, as the test of a fact, then what she declares is good evidence against the husband, not by reason of her being his wife, but because she acts in pursuance of authority delegated by him, or is made a witness by his consent. Emerson v. Blonden, 1 Esp. Rep. 142. Fenner v. Lewis, 10 Johns. Rep. 38. These unquestionable principles, most clearly show, that the admissions and declarations of Mrs. Turner relating to the deed in question and its delivery, not made in the presence of her husband, were not evidence in the cause, on the hearing below and that such offered testimony was rightly rejected.
The other Judges were of the same opinion.
New trial not to be granted.